Citation Nr: 0108356	
Decision Date: 03/21/01    Archive Date: 03/26/01	

DOCKET NO.  93-15 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Meniere's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 1991, September 1992, June 1995, July 
1996, and August 1997 rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Columbia, South Carolina.

This case was previously before the Board in March 1995 and 
January 1998, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.

Upon review of this case, it is unclear whether the veteran 
wishes to pursue the issues of entitlement to increased 
evaluations for defective hearing in the right ear, and the 
residuals of surgical repair of perforations of the left and 
right tympanic membranes.  Inasmuch as these issues have not 
been developed or certified for appellate review, they are 
not for consideration at this time.  They are, however, being 
referred to the RO for clarification, and, if necessary, 
appropriate action.


REMAND

The veteran in this case seeks service connection for 
Meniere's disease.  In pertinent part, it is contended that, 
while in service, the veteran received treatment for various 
problems, which "problems" represented the inception of his 
claimed Meniere's disease.  In the alternative, it is argued 
that the veteran's current "dizziness" and/or "vertigo" are 
proximately due to and/or the result of his service-connected 
ear disabilities.

The Board notes that, based on a review of the veteran's 
file, it would appear that the issue of service connection 
for Meniere's disease has, for the most part, been adequately 
developed.  However, at present, the issue of entitlement to 
service connection for a disorder characterized by 
"dizziness" and/or "vertigo" (presumably encompassed by the 
veteran's claim for benefits for Meniere's disease) has yet 
to be addressed.  Accordingly, further development in this 
area will be undertaken prior to a final adjudication of the 
veteran's current claim.

The Board observes that, during the pendency of the veteran's 
appeal, there has been a significant change in the law.  More 
specifically, on November 9, 2000, the President signed into 
law the Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans' Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans' Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In light of the aforementioned, and because of the change in 
the law brought about by the Veterans' Claims Assistance Act 
of 2000, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  See Veterans' Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the VA RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans' Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  For these reasons, a remand is 
required.  

Accordingly, the case is REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2000, the date of the 
veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary forms for 
release of any private medical records to 
the VA.

2.  The veteran should then be afforded 
additional VA otologic, audiometric, and 
neurologic examinations, to include all 
appropriate studies, in order to more 
accurately determine the exact nature and 
etiology of his claimed dizziness and/or 
vertigo.  All pertinent symptomatology 
and findings should be reported in 
detail.  Following completion of the 
examinations, the appropriate examiner or 
examiners should specifically comment as 
to whether the veteran's currently-
diagnosed "central pathology" and 
"positional vertigo" (see VA examination 
of April 2000) are as likely as not the 
result of some incident or incidents of 
his period of active military service, 
or, in the alternative, proximately due 
to and/or the result of his currently 
service-connected ear pathology.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to conduction and 
completion of their examinations.  In 
addition, all information and opinions, 
when obtained, should be made a part of 
the veteran's claims folder.  

3.  Finally, the RO should review the 
claims file, and ensure that all 
notification and development action 
required by the Veterans' Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, is completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




